Citation Nr: 0803164	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Entitlement to service connection for residuals, 
pulmonary embolism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in N. Little Rock, Arkansas.

The issue of service connection for residuals, pulmonary 
embolism, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative arthritis of the knees had its onset in service.


CONCLUSION OF LAW

Degenerative arthritis of the knees was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any deficiency in VA's duties to notify or to assist the 
veteran is harmless, as service connection for degenerative 
arthritis of the knees is being granted.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for arthritis may also be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

In this case, the evidence does not show that the veteran had 
arthritis of his knees on entrance into service in February 
2003.  Therefore, he is presumed to have been sound for knee 
arthritis on service entrance at that time.  
38 U.S.C.A. § 1111 (West 2002).

The veteran complained of pain in both legs in service in 
October 2003.  The assessment was arthritis.  A November 2003 
service report indicates that the veteran had been diagnosed 
with arthritis of both legs in service.  On medical 
evaluation board evaluation in December 2003, the veteran's 
right knee flexed to 130 degrees and his left one flexed to 
125 degrees.  There was swelling below the left knee.  He was 
diagnosed with bilateral leg pains.

On VA examination in February 2004, the veteran reported a 
past medical history of arthritis in the knees.  Examination 
revealed crepitus and range of motion from 0 to 120 degrees 
in both knees, and strength in the lower extremities was 4/5.  
The examiner's impression was arthritis in both knees.  
Degenerative joint disease of the knees was again diagnosed 
on VA examination in August 2004.

The veteran was diagnosed with arthritis of both legs in 
service and had impairment of his knees in service, as shown 
by less than normal strength and limitation of motion.  It is 
reasonable to assume that the report of arthritis of his legs 
in service was actually for arthritis of his knees.  
Arthritis of the knees was also diagnosed within the first 
post-service year.  In light of the evidence, service 
connection is granted for degenerative arthritis of the 
knees.  See 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative arthritis of the knees is 
granted.


REMAND

The veteran had a pulmonary embolism in July 2003, during his 
second period of service.  VA examination in July/August 2004 
resulted in a diagnosis of history of deep venous thrombosis 
and pulmonary embolism with residuals as described.  However, 
the report does not indicate what, if any, residuals exist 
which are attributable to the veteran's in-service pulmonary 
embolism.  Accordingly, another examination should be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran currently has 
residuals of his in-service pulmonary 
embolism, and if so, identify those 
residuals.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


